SPRAGUE, District Judge.
The first question is, was this suit brought prematurely? In The Commerce [Case No. 3,054], I expressed the opinion that the statute of 1790 (2d Sess.) c. 29, § 6 [1 Stat. 133], did not affect the right of a seaman to proceed in personam for his wages, but only postponed his right to process against the vessel, for ten days. I have seen no reason to change that opinion. A seaman is entitled to his wages immediately upon the completion of his service; and if payment be refused, he may proceed at once to enforce it by a suit in personam.
The second question, namely, whether a proctor who has commenced a suit for a seaman, upon a just claim, may proceed in it merely for costs, after a clandestine settlement with his client, has been several times decided by this court in the affirmative. The Planet [Case No. 11,204]; Brooks v. Snell [Id. 1,961]; Angell v. Bennett [Id. 387].
Decree for costs against the respondent.